DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al. (US Patent Application Pub. No.: US 2009/0261667 A1).
For claim 1, Matsubara et al. disclose the claimed invention which comprises a rotor (reference numeral 5) and a stator (reference numeral 4) disposed radially outward of the rotor (see figure 1), wherein the rotor comprises: a rotor shaft (reference numeral 15) having a refrigerant flow path provided inside thereof (see figures 1, 2, 16); a rotor core (reference numeral 11) having a rotor shaft hole (reference numeral 19) through 

    PNG
    media_image1.png
    551
    866
    media_image1.png
    Greyscale

For claim 2, Matsubara et al. disclose each of the first end plate (reference numeral 14a) and the second end plate (reference numeral 14b) being provided with a plurality of the refrigerant discharge holes (reference numeral 35, see figures 17A, 17B).  
For claim 3, Matsubara et al. disclose each of the first end plate (reference numeral 14a) and the second end plate (reference numeral 14b) being provided with a plurality of the refrigerant discharge holes (reference numeral 35) at an equal interval in the circumferential direction (see figures 17A, 17B).  
For claim 5, Matsubara et al. disclose the rotor core further comprising a second refrigerant flow path hole (reference numeral 27) which penetrates the rotor core (reference numeral 11) in an axial direction and which is disposed so as to overlap with .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. as applied to claim 3 above, and further in view of Yoshinori et al. (US Patent Application Pub. No.: US 2016/0322874 A1).
For claim 4, Matsubara et al. disclose the claimed invention except for a plurality of the second groove portions being provided to correspond to the plurality of refrigerant discharge holes.  Providing a plurality of groove portions is known in the art as exhibited by Yoshinori et al. (plurality of paths connecting B to C0, see figure 6), and it would .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. as applied to claim 5 above, and further in view of Ito et al. (US Patent Application Pub. No.: US 2018/0062463 A1).
For claim 6, Matsubara et al. disclose the claimed invention except for an outer-diameter-side end portion of the second refrigerant flow path hole being located further radially outward than an innermost diameter portion of the magnetic pole portions.  Ito et al. disclose the refrigerant flow path hole (reference numeral 37) having an outer-diameter side portion being located further radially outward than the innermost diameter portion of the magnetic pole portions (reference numeral 90, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radially outer side of the refrigerant hole located radially further outward than the innermost radial portion of the magnetic pole as disclosed by Ito et al. for the second refrigerant flow path hole and magnetic pole portions of Matsubara et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention, the prior art of record do not sufficiently disclose the combination of features including a plurality of the first refrigerant flow path holes being provided at a predetermined interval along the circumferential direction, a plurality of the second refrigerant flow path holes being provided at a predetermined interval along the circumferential direction, the first groove portion being an annular groove formed on an inner surface of the first end plate, and the second groove portion being a linear groove extending radially from the annular groove toward each of the second refrigerant flow path holes as recited in claim 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling configurations: US 20170012503 A1 (OKOCHI; Toshinori), JP 2011114986 A (NAGAI, HIDEKAZU et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834